May 24, 2011 Pamela Long Assistant Director Division of Corporation Finance United States Securities and Exchange Commission 100 F. Street, N.E. Washington, DC20549-7010 Re: Your letter dated 5/13/11 regarding Ball Corporation’s Form 10-K for the Fiscal Year Ended December31, 2010, Filed February28, 2011 Definitive Proxy on Schedule 14A, Filed March11, 2011 Form 10-Q for the Fiscal Quarter Ended April 3, 2011, Filed May 10, 2011 File No. 001-7349 Dear Ms. Long: We have received your letter dated May 13, 2011, and, as discussed, we request that we be granted until June10, 2011, to file our response to your remaining comments.We are requesting this extension due to the travel commitments of our senior management team who will not be able to address the remaining comments in a shorter period of time. Please contact us if you have any further question regarding this request. Sincerely, /s/ Scott C. Morrison Scott C. Morrison Senior Vice President and Chief Financial Officer
